Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7041 Page 1 of 16




  ANDERSON & KARRENBERG
  HEATHER M. SNEDDON
  JARED SCOTT
  50 West Broadway, Suite 700
  Salt Lake City, UT 84101
  Telephone: 801/534-1700                          BOIES SCHILLER FLEXNER LLP
  801/364-7697 (fax)                               SCOTT E. GANT
                                                   MELISSA F. ZAPPALA
  ROBBINS GELLER RUDMAN                            1401 New York Ave., NW
    & DOWD LLP                                     Washington, DC 20005
  DAVID W. MITCHELL                                Telephone: 202/237-2727
  BRIAN O. O’MARA                                  202/237-6131 (fax)
  STEVEN M. JODLOWSKI                                – and –
  ASHLEY M. KELLY                                  CARL GOLDFARB
  655 West Broadway, Suite 1900                    401 East Las Olas Blvd., Suite 1200
  Telephone: 619/231-1058                          Fort Lauderdale, FL 33301
  619/231-7423 (fax)                               Telephone: 954/356-0011
  San Diego, CA 92101                              954/356-0022 (fax)

  Attorneys for Plaintiffs

                             IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF UTAH, CENTRAL DIVISION

  J THOMPSON, et al., Individually and on      )   No. 2:16-cv-01183
  Behalf of All Others Similarly Situated,     )
                                               )   CLASS ACTION
                                 Plaintiffs,   )
                                               )   Honorable Judge Tena Campbell
           vs.                                 )   Honorable Magistrate Judge Dustin B. Pead
                                               )
  1-800 CONTACTS, INC., et al.,                )   [PROPOSED] ORDER PRELIMINARILY
                                               )   APPROVING SETTLEMENT WITH
                                 Defendants.   )   REMAINING DEFENDANT 1-800
                                               )   CONTACTS, INC., CONDITIONALLY
                                                   CERTIFYING SETTLEMENT CLASS,
                                                   APPROVING NOTICE PROGRAM AND
                                                   PRELIMINARILY APPROVING PLAN OF
                                                   DISTRIBUTION




  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7042 Page 2 of 16




           WHEREAS, an action is pending before this Court styled Thompson v. 1-800 Contacts, Inc.,

  No. 2:16-cv-01183 (D. Utah) (the “Action”);

           WHEREAS, the Court previously entered orders granting preliminary approval to the terms

  of the Proposed Settlements with Defendants National Vision, Inc.; Arlington Contact Lens Service,

  Inc.; Luxottica of America Inc. (f/k/a Luxottica Retail North America Inc.); Vision Direct, Inc.;

  Walgreens Boots Alliance, Inc.; and Walgreen Co. (see ECF Nos. 150, 248, 273), certifying

  Settlement Classes, appointing Co-Lead Class Counsel, and appointing class representatives (the

  “Previously Approved Settlements”);

           WHEREAS, on May 8, 2020, in full and final settlement of the claims asserted against it in

  this Action, Defendant 1-800 Contacts, Inc. (“1-800”) entered into a Stipulation of Settlement (the

  “1-800 Settlement” or “1-800 Settlement Agreement”) pursuant to which it has agreed to pay

  $15,100,000.00 (the “Settlement Amount”);

           WHEREAS, Plaintiffs have submitted an application, pursuant to Rule 23(e) of the Federal

  Rules of Civil Procedure, for an order: (i) preliminarily approving the 1-800 Settlement Agreement,

  which sets forth the terms and conditions of the settlement with 1-800 and for dismissal of the

  Action against 1-800; (ii) certifying the 1-800 Settlement Class (as defined below) solely for

  settlement purposes; (iii) appointing Robbins Geller Rudman & Dowd LLP and Boies Schiller

  Flexner LLP (“Interim Class Counsel”) as Co-Lead Class Counsel for the 1-800 Settlement Class

  pursuant to Rule 23(g) of the Federal Rules of Civil Procedure; (iv) appointing Plaintiffs Iysha Abed,

  Daniel J. Bartolucci, William P. Duncanson, Leia Pinto, Tyler Nance, Jill Schulson, J Thompson,

  and Edward Ungvarsky (“Plaintiffs”) as class representatives of the 1-800 Settlement Class;

  (v) approving a program for providing notice to members of the classes in the Previously Approved



                                                  -1-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7043 Page 3 of 16




  Settlements and the 1-800 Settlement; and (vi) preliminarily approving Plaintiffs’ plan to distribute

  the proceeds from those settlements.

           WHEREAS, the Court has read and considered Plaintiffs’ Motion for Order Preliminarily

  Approving Settlement With Remaining Defendant 1-800 Contacts, Inc., Conditionally Certifying

  Settlement Class, Approving Notice Program and Preliminarily Approving Plan of Distribution as

  well as any responses thereto, and good cause appearing therefore;

           NOW, THEREFORE, IT IS HEREBY ORDERED:

           1.         All capitalized terms in this Order shall have the same meanings as set forth in the

  Proposed Agreements, unless otherwise defined herein.

                           Preliminary Approval of 1-800 Settlement Agreement
           2.         Upon review of the record, the Court finds that the 1-800 Settlement Agreement

  resulted from arm’s-length negotiations between highly experienced counsel and falls within the

  range of possible approval. The Court hereby preliminarily approves the 1-800 Settlement

  Agreement, subject to further consideration at the Fairness Hearing described below. The Court

  preliminarily finds that the settlement encompassed by the 1-800 Settlement Agreement raises no

  obvious reasons to doubt its fairness and provides a reasonable basis for presuming that the 1-800

  Settlement Agreement satisfies the requirements of Rule 23(c)(2) and 23(e) of the Federal Rules of

  Civil Procedure and due process so that an appropriate notice of the 1-800 Settlement Agreement

  should be given.

                            Preliminary Certification of 1-800 Settlement Class
           3.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court preliminarily

  certifies, solely for settlement purposes, a 1-800 Settlement Class defined as follows:



                                                      -2-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7044 Page 4 of 16




           [A]ll persons in the United States who do not timely exclude himself, herself, or
           themselves and who made at least one online purchase of contact lenses from 1-800
           from January 1, 2004 to September 12, 2019 or any of the following entities during
           the specified time period: (i) Vision Direct, Inc. (“Vision Direct”), Walgreens Boots
           Alliance, Inc., Walgreen Co. (“Walgreens,” collectively with Vision Direct referred
           to as “WAG/VD”) from January 1, 2004 to September 12, 2019; (ii) Arlington
           Contact Lens Service, Inc. or National Vision Inc. (collectively, “AC Lens/NVI”)
           from March 10, 2010 to September 19, 2017; or (iii) Luxottica of America, Inc. (f/k/a
           Luxottica Retail North America, Inc.) (“Luxottica”) from December 23, 2013 to July
           5, 2019. Excluded from the Settlement Class are Defendants, their parent companies,
           subsidiaries and affiliates, any alleged Agreement Counterparties, governmental
           entities and instrumentalities of government, states and their subdivisions, agencies
           and instrumentalities.

           Collectively, the 1-800 Settlement Class and the settlement classes in the Previously

  Approved Settlements are herein referred to as the “Settlement Classes.”

           4.         Solely for purposes of the 1-800 Settlement, the Court preliminarily finds that the

  requirements of Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure have been satisfied,

  as follows: (a) the members of the 1-800 Settlement Class are so numerous that joinder of all

  members of the 1-800 Settlement Class is impracticable; (b) there are questions of law and fact

  common to the 1-800 Settlement Class, and these common questions predominate over any

  individual questions; (c) the claims of Plaintiffs are typical of the claims of the 1-800 Settlement

  Class; (d) Plaintiffs and Interim Class Counsel have fairly and adequately represented and protected

  the interests of the 1-800 Settlement Class; and (e) a class action is superior to other available

  methods for the fair and efficient adjudication of the controversy, considering the factors listed in

  Rule 23(b)(3).

           5.         If the Effective Date does not occur with respect to the 1-800 Settlement Agreement

  because of the failure of a condition that affects the 1-800 Settlement Agreement, this preliminary

  certification of the 1-800 Settlement Class shall be deemed null and void without the need for further



                                                     -3-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7045 Page 5 of 16




  action by the Court or any of the Settling Parties. In such circumstances, each of the Settling Parties

  shall retain their rights to seek or to object to certification of this Action as a class action under Rule

  23 of the Federal Rules of Civil Procedure, or under any other state or federal rule, statute, law, or

  provision thereof, and to contest and appeal any grant or denial of certification in this litigation or in

  any other litigation on any other grounds.

           6.         1-800 shall provide notice pursuant to the Class Action Fairness Act, 28 U.S.C.

  §1715(b).

           7.         The Court approves Plaintiffs’ designation of Robbins Geller Rudman & Dowd LLP

  as Escrow Agent. Absent further order of the Court, Robbins Geller Rudman & Dowd LLP shall

  have such duties and responsibilities in such capacity as set forth in the 1-800 Settlement Agreement.

           8.         The Court approves the establishment of an Escrow Account under the 1-800

  Settlement Agreement as a Qualified Settlement Fund (“QSF”) pursuant to Internal Revenue Code

  §468B, 26 U.S.C. §468B and the Treasury Regulations promulgated thereunder, and retains

  continuing jurisdiction as to any issue that may arise in connection with the formulation or

  administration of the QSF. All funds held by the Escrow Agent shall be deemed and considered to

  be in custodia legis, and shall remain subject to the jurisdiction of the Court, until such time as such

  funds shall be distributed pursuant to the 1-800 Settlement Agreement and further order(s) of the

  Court.

           9.         In the event that the 1-800 Settlement Agreement is terminated, is vacated, is not

  approved, or the Effective Date fails to occur for any reason, then the parties to the 1-800 Settlement

  Agreement shall be deemed to have reverted to their respective status in the Action as of the

  Execution Date, and, except as otherwise expressly provided herein, such parties shall proceed in all



                                                     -4-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7046 Page 6 of 16




  respects as if the 1-800 Settlement Agreement and any related orders had not been entered, and the

  1-800 Settlement Agreement (including any amendment(s) thereto) and this Order shall be null and

  void, of no further force or effect, and without prejudice to any of the Settling Parties, and may not

  be introduced as evidence or referred to in any actions or proceedings by any Person; provided,

  however, that in the event of termination of the 1-800 Settlement Agreement, ¶¶5.1, 9.3, and 10.5 of

  the 1-800 Settlement Agreement shall nonetheless survive and continue to be of effect and have

  binding force. Any portion of the 1-800 Settlement Amount previously deposited into the Escrow

  Account by 1-800 shall be returned to 1-800 within thirty (30) days after written notification of such

  event is sent by counsel for 1-800 or Co-Lead Class Counsel to the Escrow Agent, except for up to

  $100,000 of sums actually paid from the Settlement Fund for the reasonable costs of Notice.

           10.        1-800 has denied any liability, fault, or wrongdoing of any kind in connection with

  the allegations in the Action. As such, neither the 1-800 Settlement Agreement, nor any of its

  respective terms or provisions, nor any of the negotiations or proceedings connected with the 1-800

  Settlement Agreement shall be construed to constitute a presumption, concession or admission by

  1-800 of any fault, liability, or wrongdoing by it, or as to the merits of any claim or defense.

           11.        All 1-800 Settlement Class Members shall be bound by all determinations and

  judgments in the Action concerning the settlement set forth in the 1-800 Settlement Agreement,

  whether favorable or unfavorable to the 1-800 Settlement Class.

           12.        Any member of the 1-800 Settlement Class may enter an appearance in the Action, at

  his, her, or its own expense, individually or through counsel of his, her, or its own choice. Any

  member of the 1-800 Settlement Class who does not enter an appearance will be represented by

  Co-Lead Class Counsel.



                                                     -5-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7047 Page 7 of 16




           13.        Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, Interim Class Counsel

  are preliminarily appointed, solely for settlement purposes, as Co-Lead Class Counsel for the 1-800

  Settlement Class.

           14.        Plaintiffs Iysha Abed, Daniel J. Bartolucci, William P. Duncanson, Leia Pinto, Tyler

  Nance, Jill Schulson, J Thompson, and Edward Ungvarsky are preliminarily appointed, solely for

  settlement purposes, as class representatives for the 1-800 Settlement Class.

                                               The Notice Plan
           15.        On May 15, 2020, Plaintiffs filed proposed notices, which include: (1) a long form

  notice; (2) a short form or summary notice; and (3) a publication notice (collectively, “Notices”).

  Plaintiffs also filed a proposed Claim Form. These Notices are for settlement with 1-800 and also

  for the Previously Approved Settlements.

           16.        The Court approves, as to form and content, the Notices and Claim Form, substantially

  in the forms attached to Plaintiffs’ Motion for Order Preliminarily Approving Settlement With

  Remaining Defendant 1-800 Contacts, Inc., Conditionally Certifying Settlement Class, Approving

  Notice Program and Preliminarily Approving Plan Of Distribution, as Exhibits 1-4.

           17.        The Court finds that the proposed plan for emailing and distributing notice in the

  manner substantially set forth below would meet the requirements of Rule 23 of the Federal Rules of

  Civil Procedure and due process and constitutes the best notice practicable under the circumstances,

  and shall constitute due and sufficient notice to all Persons entitled to notice.

           18.        As of [INSERT DATE], the date set forth in the Motion for the “Notice Date,” the

  Settlement Administrator (CPT Group, Inc.) shall cause a copy of the short form or summary notice




                                                      -6-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7048 Page 8 of 16




  to be e-mailed to members of the Settlement Classes whose e-mail addresses are available in the

  transactional data produced by Defendants in this Action.

           19.        As of the Notice Date, Co-Lead Class Counsel shall establish, update, and continue to

  maintain a dedicated settlement website from which members of the Settlement Classes can view

  and download relevant documents, including the Proposed Agreements, the Notices, the Claim

  Form, the Amended Complaint, and other important pleadings and orders.

           20.        As of the Notice Date, the Settlement Administrator shall cause banner notices to be

  placed online via display advertisements and social media. After the issuance of this Order, Co-Lead

  Class Counsel is authorized to broaden this notice plan in consultation with the Settlement

  Administrator without further order of the Court.

                               Submitting Claims, Opting Out, or Objecting
           21.        Members of the Settlement Classes who wish to participate in the Proposed

  Settlements must timely complete and submit valid Claim Forms for the Proposed Settlements, in

  accordance with the instructions contained therein.              All Claim Forms shall include an

  acknowledgement of, and agreement to, the release of all Released Claims against all Releasees and

  shall be verified under penalty of perjury by an authorized Person.

           22.        Any member of the Settlement Classes who does not submit a valid Claim Form for

  the Proposed Settlements shall not be permitted to receive any distribution from the Settlement Fund

  relating to the Proposed Settlements, and will in any event be barred from bringing any action

  against the Releasees concerning the Released Claims.

           23.        Unless the Court orders otherwise, all Claim Forms must be submitted by [INSERT

  DEADLINE], 45 days after the Fairness Hearing. Notwithstanding the forgoing, Co-Lead Class



                                                      -7-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7049 Page 9 of 16




  Counsel shall have the discretion, but not the obligation, to accept late-submitted Claim Forms for

  processing by the Settlement Administrator, so long as distribution of the proceeds of the Settlement

  Fund is not materially delayed. Co-Lead Class Counsel shall have no liability for declining to accept

  any late-submitted Claim Forms.

           24.        All members of the Settlement Classes whose claims are not Allowed shall be barred

  from any participation in distributions from the Settlement Fund, but otherwise shall be bound by all

  of the terms of the Proposed Agreements, including the terms of the Final Judgment and Order of

  Dismissal to be entered in the Action and the releases provided for in the Proposed Agreements, and

  will be barred from bringing any action against the Releasees concerning the Released Claims.

           25.        Any Person seeking exclusion from the Settlement Classes must submit a timely

  written request for exclusion (“Request for Exclusion”) in accordance with the procedures set forth

  herein. Any Person who submits such a request shall be excluded from the Settlement Classes, shall

  have no rights with respect to the Proposed Settlements, and shall receive no payment from the sums

  provided for as part of the Proposed Settlements. A Request for Exclusion must be: (a) in writing;

  (b) signed by the Person or his, her, or its authorized representative; (c) state, at a minimum, the name,

  address, and phone number of that Person; (d) include proof of membership in the Settlement

  Class(es); (e) identify the claim number printed on Claim Form(s) (if any) that Person received; and

  (f) include a signed statement stating substantially that “I/we hereby request that I/we be excluded

  from the Settlement Classes in the Thompson v. 1-800 Contacts, Inc. litigation.” To be valid, the

  Request for Exclusion must be mailed to the Settlement Administrator at: [INSERT ADDRESS] and

  postmarked by [INSERT DATE], no more than 75 days after the Notice Date. A Request for

  Exclusion that does not include all of the foregoing information, that does not contain the proper



                                                     -8-
  4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7050 Page 10 of 16




   signature, that is sent to an address other than the one designated herein, or that is not sent within the

   time specified, shall be invalid, and the Person(s) submitting such an invalid request shall be a member

   of the Settlement Classes and shall be bound by the Proposed Settlements set forth in the Proposed

   Agreements or, if approved, any Final Judgments and Orders of Dismissal approving the same.

            26.        Within 10 days of the deadline for the filing of Requests for Exclusion, Co-Lead

   Class Counsel shall, to the extent feasible, inform counsel for the Defendants of: (a) the amount (in

   U.S. dollars) of the contact lens purchases during the Settlement Class Periods of each member of

   the Settlement Classes requesting exclusion; and (b) the amount (in U.S. dollars) of contact lens

   purchases during the Settlement Class Periods by all members of the Settlement Classes. In

   calculating these amounts, Co-Lead Class Counsel shall use all the data available to them (as

   produced by Defendants or from any other source).

            27.        Any member of the Settlement Classes who has not requested exclusion from the

   Settlement Classes and who objects to the Proposed Settlements, the Plan of Distribution for the

   Proposed Settlements, or the Fee and Expense Application or the proposed Service Awards related to

   the Proposed Settlements, may appear in person or through counsel, at his, her, or its own expense,

   at the Proposed Settlements’ Fairness Hearing to present any evidence or argument that the Court

   deems proper and relevant. However, no such member of the Settlement Classes shall be heard, and

   no papers, briefs, pleadings, or other documents filed by any such member of the Settlement Classes

   shall be considered by the Court, unless such member of the Settlement Classes properly files and

   serves a written objection that includes: (a) whether the member of the Settlement Classes intends to

   appear at the Fairness Hearing in person or through counsel (though an appearance is not necessary

   for the Court to consider the objection); (b) proof of membership in the Settlement Class(es); and



                                                     -9-
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7051 Page 11 of 16




   (c) the specific grounds for the objection and any reasons why such member of the Settlement

   Classes desires to appear and be heard, as well as all documents or writings that such member of the

   Settlement Classes desires the Court to consider. Such a written objection must be filed with the

   Court by [INSERT DATE], or 75 days after the Notice Date. Any member of the Settlement

   Classes who fails to timely object in the manner prescribed herein shall be deemed to have waived

   his, her, or its objections and will forever be barred from making any such objections in the Action,

   unless otherwise excused for good cause shown, as determined by the Court.

                          Disclosure and Protection of Class Member Information
            28.        The Court finds that there is good cause and a compelling need for the disclosure of

   the names and e-mail and U.S. mail addresses of the Settlement Class Members for each Settlement

   Class (the “Class Lists”) to the Settlement Administrator for purposes of providing notice of the

   Settlement and administration of the Settlement, and for the adjudication of the case, and there is not

   an alternative to implementing the Settlements that would involve the disclosure of more limited

   information to the Settlement Administrator. Accordingly, it is hereby ordered that 1-800 Contacts,

   Inc., within ten days after the Settlement Administrator executes and agrees (i) to be bound by the

   Protective Order that has been entered in this case and (ii) to sign and act in accordance with 1-800

   Contacts, Inc.’s HIPAA Business Associate Agreement, shall cause the 1-800 Class List to be

   delivered to the Settlement Administrator, pursuant to this Order.

            29.        The Settlement Administrator must (a) designate specifically-assigned employees to

   handle its administration of the Settlement; (b) train them concerning their legal duties and

   obligations arising out of the Settlement; (c) ensure that all of the information it receives is used

   properly in accordance with the Health Insurance Portability and Accountability Act of 1996



                                                      - 10 -
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7052 Page 12 of 16




   (“HIPAA”) and all other applicable federal, state and local laws and used solely for the purpose of

   administering the Settlement; and (d) ensure that an orderly system of data management and

   maintenance is adopted and implemented, and that the information is retained under responsible

   custody until the conclusion of this litigation, at which time all of the information shall be destroyed

   by the Settlement Administrator with a written certification thereof to be filed with the Court. The

   Settlement Administrator will keep the database in a form that grants access for settlement

   administration use only, and shall restrict access rights to the least possible number of employees of

   the Settlement Administrator who are working directly on the administration of the Settlement. The

   Settlement Administrator shall promptly notify the Court, Class Counsel, Counsel for 1-800

   Contacts, Inc., in writing if there is any unauthorized access to or disclosure of the 1-800 Class List.

            30.        Further, the Settlement Administrator agrees that any and all personal and health

   information pertaining to a Class Member of any of the Settlements provided in order to effectuate

   any of the Settlements in accordance with this Section of this Order shall be treated as Confidential –

   Attorneys-Eyes Only under the Protective Order governing the disclosure of confidential materials in

   this action.

            31.        Pursuant to 42 C.F.R. §164.512(e)(1)(v) and all other applicable federal and state

   privacy laws, the Settlement Administrator is (a) prohibited from using or disclosing any of the Class

   Lists for any purpose other than to carry out its duties set forth in the Settlement Agreements; and

   (b) required to return or destroy all the Class Lists upon the conclusion of carrying out its duties as

   set forth in the Settlement Agreements.

            32.        Settlement Administrator agrees to comply with all applicable laws that relate to the

   notification of individuals in the event of unauthorized access to and/or disclosure of personally



                                                      - 11 -
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7053 Page 13 of 16




   identifiable information or other event requiring notification (“Notification Event”). In the event of

   a breach of any of Settlement Administrator’s security obligations, other event experienced by

   Settlement Administrator involving unauthorized access to or disclosure of personally identifiable

   information, or Notification Event related to data provided by 1-800 Contacts, Settlement

   Administrator agrees to (i) notify 1-800 Contacts, Inc. by telephone and e-mail of such an event

   within twenty-four (24) hours of discovery, and (ii) assume responsibility for identifying all such

   individuals and reimburse 1-800 Contacts and its affiliates for any fees associated with informing all

   such individuals as determined by 1-800 Contacts within its reasonable discretion, and

   (iii) indemnify, hold harmless and defend 1-800 Contacts and its affiliates from and against any

   claims, damages, or other harm related to such Notification Event or unauthorized access or

   disclosure.

            33.        Settlement Administrator agrees at all times to maintain network security that – at a

   minimum – conforms to a) generally recognized industry standards and best practices and b) all

   applicable data security and privacy laws. With respect to this agreement, network security includes,

   without limitation, limiting access to information to authenticated authorized users, proper handling

   and disposal of information, controls over visitor activity, monitoring of organizational

   communications, the timely identification and correction of system flaws, malicious code protection,

   and periodic audits.

            34.        Settlement Administrator agrees that the Class Lists will be stored, processed, and

   maintained solely on designated target servers and that the Class Lists will not be processed at any

   time on or transferred to any portable or laptop computing device or any portable storage medium,




                                                      - 12 -
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7054 Page 14 of 16




   unless that device or storage medium is in use as part of Settlement Administrator’s designated

   backup and recovery processes and encrypted.

            35.        Settlement Administrator agrees that any and all electronic transmission or exchange

   of system, Client Lists, and application data shall take place via secure means meeting or exceeding

   approved encryption communication protocols, and shall comply with any and all applicable laws

   relating to electronic communication.

            36.        In delivering the 1-800 Class List to the Settlement Administrator, 1-800 Contacts,

   Inc. shall comply with the federal HIPAA and all other applicable federal and state privacy laws.

                                             The Distribution Plan
            37.        The Court hereby preliminarily approves the Plan of Distribution (“Plan”) proposed

   by Plaintiffs. See Plaintiffs’ Motion for Order Preliminarily Approving Settlement With Remaining

   Defendant 1-800 Contacts, Inc., Conditionally Certifying Settlement Class, Approving Notice

   Program and Preliminarily Approving Plan of Distribution, Ex. 5. Any and all distributions of funds

   to eligible members of the Settlement Classes shall be made pursuant to the Plan, as approved by the

   Court, to those members of the Settlement Classes whose claim has been Allowed for payment by

   the Settlement Administrator or Court.

                                             The Fairness Hearing
            38.        All papers in support of final approval of the Proposed Settlements and the Fee and

   Expense Application related to the Proposed Settlements shall be filed by [INSERT DATE], 45

   days after the Notice Date, and any reply papers (which may include a response to objections, if any)

   shall be filed by [INSERT DATE], 7 days after the objection deadline. Concurrent with the motion

   for final approval of the Proposed Settlements, and with any subsequent updates as necessary, Co-



                                                      - 13 -
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7055 Page 15 of 16




   Lead Class Counsel shall file or cause to be filed a sworn statement attesting to the compliance with

   the paragraphs in this Order governing the provision of notice.

            39.        A hearing (the “Fairness Hearing”) shall be held before the Court on [INSERT

   DATE], at [TIME] in the United States District Court, for the District of Utah, Central Division,

   United States Courthouse, 351 S. West Temple, Courtroom 3.400, Salt Lake City, Utah 84101, to

   determine: (a) whether the Proposed Settlements on the terms and conditions provided for in the

   Proposed Agreements are fair, reasonable, and adequate to the Settlement Classes and should be

   approved by the Court; (b) whether a Final Judgment and Order of Dismissal should be entered;

   (c) whether further use of the Plan in connection with the Proposed Settlements should be approved;

   (d) whether Co-Lead Class Counsel’s Fee and Expense Application and proposed Service Awards

   should be granted; and (e) such other matters as the Court may deem appropriate. The Court shall

   consider the further application of the Plan in connection with the Proposed Settlements, and the Fee

   and Expense Application, separately from the fairness, reasonableness, and adequacy of the

   Proposed Settlements, and any decisions by the Court concerning the further application of those

   other requests shall not affect the validity or finality of the Proposed Settlements.

            40.        The Court reserves the right to adjourn the date of the Fairness Hearing, or to hold the

   hearing telephonically, without further notice to the Settlement Classes. The Court retains

   jurisdiction to consider all further applications arising out of or connected with the Proposed

   Settlements.        To the extent practicable, Co-Lead Class Counsel shall cause the Settlement

   Administrator to promptly cause notice of any Court-ordered changes of schedule or any

   modifications of deadlines to be published on the settlement website. The Court may approve the




                                                        - 14 -
   4827-6652-0246.v2
Case 2:16-cv-01183-TC-DBP Document 321-8 Filed 05/15/20 PageID.7056 Page 16 of 16




   Proposed Settlements or the further application of the Plan, with such modifications as may be

   agreed to by the Settling Parties, if appropriate, without further notice to the Settlement Class.

            IT IS SO ORDERED.

   DATED: __________________                     ____________________________________
                                                 THE HONORABLE TENA CAMPBELL
                                                 UNITED STATES DISTRICT JUDGE




                                                   - 15 -
   4827-6652-0246.v2
